DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-10) in the reply filed on 10/07/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "first block side" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It will be construed as “first block” for the purposes of examination.
Claims 2-10 are dependent on claim 1, and therefore also rejected. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US 2019/0333882, hereby referred as Kamgaing).
Regarding claim 1, Kamgaing teaches the following:
a chip antenna for radio communications in a millimeter wave communications (“millimeter-wave package”, paragraph [0030]) and configured to be mounted on a board (element 114, figure 1), receive a feed signal from a signal processing element (through element 120, figure 1), and externally radiate the feed signal, the chip antenna comprising: 
a radiation portion (element 118, figure 1) having a block shape and a first surface and a second surface opposing each other (as shown in figure 1), and configured to receive and radiate the feed signal (from element 120, figure 1) as an electromagnetic wave; 
a first block (element 116, figure 1) made of a dielectric material and coupled to the first surface of the radiation portion (as shown in figure 1); 
a second block (element 125, figure 1) made of a dielectric material and coupled to the second surface of the radiation portion (as shown in figure 1); 

a director (element 127, figure 1) having a block shape and coupled to the second block so that the second block is between the director and the radiation portion (as shown in figure 1). 
Kamgaing does not explicitly teach wherein an overall width of the ground portion, the first block, and the radiation portion is 2 mm or less, and the first block has a dielectric constant of 3.5 or more to 25 or less.
However Kamgaing does state that “the total thickness of the dielectric layer 116 can be approximately 5 microns to approximately 10,000 microns thick, with an example thickness of 100 microns” and “The second dielectric layer 125 can have any suitable thickness, from approximately 5 microns to approximately 10,000 microns thick, with an example thickness of 100 microns” in paragraph [0035]. If 116 and 125 in figure 1 were shown to be 0.1 mm, then that would mean that the overall width of the ground portion, the first block, and the radiation portion would be 2 mm or less. Even though drawings are not always drawn to scale, it is obvious to one of ordinary skill that overall width of the ground portion, the first block, and the radiation portion could be 2 mm or less since Kamgaing suggests the teachings of altering the size of the blocks (paragraph [0035]), and that the ground portion and the radiation portion are shown to be much smaller in thickness when compared to the first block which is shown as being 0.1mm thick.
Kamgaing also suggests the teachings of using both high and low dielectric constants, of which the high dielectric constants would fall within the range of 3.5 or more to 25 or less (paragraphs [0019] and [0027]). 


Regarding claim 2, Kamgaing as referred in claim 1 teaches the chip antenna without explicitly teaching the following:
wherein the second block is made of the same dielectric material as the first block.
However Kamgaing does teach that the first block (element 116, figure 1) and the second block (element 125, figure 1) may both be made of an organic material or polymer material, a prepreg material, a ceramic, a glass, silicone, or any other kind of suitable material (paragraph [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the second block of Kamgaing to be made of the same dielectric material as the first block as suggested by the teachings of Kamgaing as using the same dielectric can be used to alter the resonant characteristics, and may ease the manufacturing process since the same dielectric material would be used. 

Regarding claim 4, Kamgaing as referred in claim 1 teaches the following:
wherein the first block (element 116, figure 1) has a first surface to which the radiation portion (element 118, figure 1) is bonded and a second surface (element 117, figure 1) to which the ground portion is bonded, the second block (element 125, figure 1) has a first surface to which the radiation 
Kamgaing does not explicitly teach a distance between the first surface and the second surface of the first block is greater than a distance between the first surface and the second surface of the second block.
However, Kamgaing does suggests the teachings of altering the sizes of the first and second blocks (paragraph [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a distance between the first surface and the second surface of the first block of Kamgaing to be greater than a distance between the first surface and the second surface of the second block as suggested by the teachings of Kamgaing in order to as changing the sizes of the first and second blocks can be used to alter the resonant characteristics of the radiation portion since if the second block is smaller, then there would be less dielectric material that the signal radiated from the radiation portion would need to passed through.

Regarding claim 6, Kamgaing as referred in claim 1 teaches the following:
wherein a size of the director (element 127, figure 1) is the same as a size of the radiation portion (element 127, figure 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US 2019/0333882, hereby referred as Kamgaing) in view of Yong et al. (US 2019/0089052, hereby referred as Yong).
Regarding claim 5, Kamgaing as referred in claim 1 teaches the chip antenna without explicitly teaching the following:

Yong suggests the teachings of wherein a distance between a first surface of the ground portion (element 112, figure 7) bonded to the first block (element 120, figure 7) and a second surface of the ground portion opposing the first surface of the ground portion is greater than a distance between a first surface of the radiation portion (element 110, figure 7) bonded to the first block (element 120, figure 7) and a second surface of the radiation portion opposing the first surface of the radiation portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a distance between a first surface of the ground portion bonded to the first block and a second surface of the ground portion opposing the first surface of the ground portion of Kamgaing to be greater than a distance between a first surface of the radiation portion bonded to the first block and a second surface of the radiation portion opposing the first surface of the radiation portion as suggested by the teachings of Yong as having a thicker ground portion can be used to improve the reflection characteristics of the ground portion to ensure that all of the back lobes of the radiated signal from the radiation portions are reflected to improve the resonant characteristics. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US 2019/0333882, hereby referred as Kamgaing) in view of Eberhardt et al. (US 2017/0201028, hereby referred as Eberhardt).
Regarding claim 7, Kamgaing as referred in claim 1 teaches the chip antenna without explicitly teaching the following:

Eberhardt suggests the teachings of wherein a length of the director (element 120, figure 4) is smaller than a length of the radiation portion (element 104, figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a length of the director of Kamgaing to be smaller than a length of the radiation portion as suggested by the teachings of Eberhardt in order to improve the performance of the radiation portion by directing the signals radiated from the radiation portion towards a certain direction. 

Regarding claim 8, Kamgaing as modified in claim 7 teaches the chip antenna without explicitly teaching the following:
wherein a length of the second block is the same as a length of the director.
Eberhardt suggests the teachings of wherein a length of the second block (element 122, figure 4) is the same as a length of the director (element 120, figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a length of the second block of Kamgaing to be the same as a length of the director as suggested by the teachings of Eberhardt since the length of the director is smaller, the amount of second block needed to support the director would also be smaller and the same length which can reduce the footprint of the chip antenna. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US 2019/0333882, hereby referred as Kamgaing) in view of Kamgaing et al. (US 2015/0325925).
Regarding claim 9, Kamgaing as referred in claim 1 teaches the chip antenna without explicitly teaching the following:

Kamgaing et al. suggests wherein the radiation portion comprises a first radiation portion (elements 236, figure 2) and a second radiation portion (elements 237, figure 2) spaced apart from each other, and the director comprises a first director (elements 232, figure 2) and a second director (elements 233, figure 2) spaced apart from each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the radiation portion of Kamgaing to comprise a first radiation portion and a second radiation portion spaced apart from each other, and the director comprises a first director and a second director spaced apart from each other as suggested by the teachings of Kamgaing et al. in order to produce an array of radiators which can be used to radiate in different directions and improve the gain of the chip antenna. 

Regarding claim 10, Kamgaing as modified in claim 9 teaches the chip antenna without explicitly teaching the following:
wherein the ground portion comprises a first ground portion and a second ground portion spaced apart from each other, the first ground portion is disposed on a straight line with the first radiation portion and the first director, and the second ground portion is disposed on a straight line with the second radiation portion and the second director.
Kamgaing et al. suggests wherein the ground portion (element 222, figure 2) comprises a first ground portion (portion of element 222 that is underneath element 236, figure 2) and a second ground portion (portion of element 222 that is underneath element 237, figure 2) spaced apart from each other, the first ground portion is disposed on a straight line with the first radiation portion (element 236, figure 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the ground portion of Kamgaing to comprise a first ground portion and a second ground portion spaced apart from each other, the first ground portion is disposed on a straight line with the first radiation portion and the first director, and the second ground portion is disposed on a straight line with the second radiation portion and the second director as suggested by the teachings of Kamgaing et al. in order to have a ground portion underneath each radiation portion to reflect the radiation, and in order to allow for certain vias to pass through the various radiation portions. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845